Dana DeBeauvoir Travis County Clerk
                PO Box 149325, Austin TX 78714-9325 | Phone: (512) 854-9188 |         Website: www.traviscountyclerk.org




February 9, 2015



The Honorable Jeffrey D. Kyle
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547
*DELIVERED VIA E-MAIL*

RE:    Court of Appeals Number: 03-14-00512-CR
       Trial Court Case Number: C-1-CR-13-220763

Style: Crae Robert Pease
       v. The State of Texas

Dear Honorable Jeffrey D. Kyle:

The supplemental clerk’s record was due on January 30, 2015. On January 20, 2015 a hearing

was held in County Court at Law No. 6 with the Honorable Bob Perkins presiding. As of today,

February 5, 2015, the Travis County Clerk has not received any orders subsequent to that

hearing.


Respectfully,

Frances Manor
Travis County Clerk
Misdemeanor Division Director




                    Recording, Elections, Computer Resources, Accounting, and Administration Divisions
                                      5501 Airport Boulevard, Austin, Texas 78751-1410
           Misdemeanor Records, Civil/Probate/Commissioners Court Minutes, and Records Management Divisions
                                        1000 Guadalupe, Austin, Texas 78701-2328